DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 9, Applicant’s arguments, see Pg. 5 of the response, filed February 26, 2021 with respect to the 35 U.S.C. 102 rejections are found to be persuasive. Namely, Applicant argues the distinction between Roach et al. (CA 2,970,653 A1) and the invention while amending the claims to be commensurate with the distinction. Previously, the limiting of speed as described in previously presented Claims 2 and 10 was interpretable to be due to the feathering state of the propeller (see Pg. 4 of the Final Rejection filed November 30, 2020). The discussion of applying and removing a limit as claimed in Claims 1 and 9 as currently presented sufficiently distinguishes the limit being applied from the effects of the unfeathering of the propeller. Specifically, the limit is applied while the shaft shear detection logic is inhibited and removed in response to detecting completion of the unfeathering. As noted by Applicant, this feature is not present in Roach, therefore the engine taught by Roach is vulnerable to an actual shaft event compared to that of the instant application. According to paragraph [0028] of the application, the limit as claimed allows for the engine to operate at a safe speed without the 
Claims 3-8 and 11-16 subsequently depend upon Claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745